Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 06 November 2020. It is noted, however, that applicant has not filed a certified copy of the KR 10-2020-0147409 application as required by 37 CFR 1.55.
It is noted that although Applicant has Opted in to Authorize Access to the USPTO to retrieve the priority documents, the WIPO DAS access to retrieve said Priority Documents has not been provided, and therefore the Priority Documents cannot be retrieved. The WIPO DAS access code may be furnished to the USPTO by submitting a corrected ADS and a request for a corrected filing receipt. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 October 2021 and 18 May 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5-10 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites (Emphasis added): “wherein the processor is further configured to classify and map viewing data of the plurality of contents collected from a plurality of external apparatuses, to the content features of the plurality of contents, and obtain, from the classified and mapped viewing data, feature data which indicates whether to view at each of the plurality of external apparatuses for the content features.” It is unclear what the emphasized portion of the limitation means as the language used is grammatically disjointed. It is unclear what it means ‘to view for content features’ as presently recited. In the context of the instant Specification and in the interests of Compact Prosecution, the Examiner will presume the above limitations are intended to reflect that obtaining feature data from the classified and mapped viewing data that correspond to content features viewed at each of the plurality of external apparatuses. Clarification of the above is strongly advised.
Claims 6-10 are rejected as being dependent on a rejected claim and failing to remedy its deficiencies.
Claims 15 suffers similar issues as Claim 5 above and is rejected similarly as that claim.
Claims 16-19 are rejected as being dependent on a rejected claim and failing to remedy its deficiencies.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al (US 2014/0259040 A1) (as provided by the IDS submitted on 18 May 2022, hereinafter Han).

Regarding Claim 1, Han discloses an electronic apparatus [Fig. 1] comprising: 
a processor [Fig. 1; 0049: where the various units are for processing the functions implemented in hardware, software, or any combination thereof] configured to: 
obtain user data regarding a viewing history of a plurality of contents for each of a plurality of users; [Figs. 1-4; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household]
determine a viewing tendency of each of the plurality of users based on the viewing history; [Figs. 1-4; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders]
identify at least two user features corresponding to the viewing tendency based on first reference data regarding relations between user features of the plurality of users and the viewing tendency, the first reference data being provided based on viewing histories of the plurality of users for the plurality of contents; [Figs. 1-4, 7-8; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders; 0066-69: where a table such as that of Fig. 8 is determined and utilized to determine viewer groups based on viewing classification criteria (i.e., first reference data)]
identify a target user having a user feature corresponding to a designated content feature among at least two users having the identified at least two user features based on second reference data regarding relations between the user feature and content features of the plurality of contents, the second reference data being provided based on the viewing history of the plurality of users; [Figs. 1-2, 5-8; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders; 0053-54, 0070-79: viewing history/activity of a viewing household is obtained and compared to viewer group classification criteria to deduce which individual of a plurality of viewers of a household is viewing content at the device] and 
perform a content-related operation regarding the target user. [Figs. 1-2, 5-8; 0054-55, 0078: deduced viewing household member profile may be utilized to provided targeted advertisements]

Regarding Claim 2, Han discloses all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han discloses wherein the user feature corresponds to one of a plurality of groups which are divided according to at least one of age or gender of the plurality of users. [Figs. 1-4; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders]

Regarding Claim 3, Han discloses all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han discloses wherein the designated content feature is determined based on at least one of genre or time section of a content among the plurality of contents. [Figs. 1-4; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders]

Regarding Claim 4, Han discloses all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han discloses an interface circuitry, [Fig. 1: Viewing pattern Analysis unit 210] wherein the processor is further configured to receive viewing data regarding the plurality of contents from an external apparatus through the interface circuitry, and obtain the user data regarding the viewing tendency from the viewing data. [Figs. 1-4; 0050-52: viewing pattern analysis unit 210 receives sample household viewing history from outside apparatus 200 (i.e., from some external apparatus); 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders]

Regarding Claim 5, Han discloses all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han discloses wherein the processor is further configured to classify and map viewing data of the plurality of contents collected from a plurality of external apparatuses, to the content features of the plurality of contents, and obtain, from the classified and mapped viewing data, feature data which indicates whether to view at each of the plurality of external apparatuses for the content features. [Figs. 1-4, 7-8; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders; 0066-69: where a table such as that of Fig. 8 is determined and utilized to determine viewer groups based on viewing classification criteria]

Regarding Claim 9, Han discloses all the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han discloses wherein the processor is further configured to obtain, from the classified and mapped viewing data, the feature data which indicates a viewing pattern of content for the at least two users having the at least two user features. [Figs. 1-4, 7-8; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders; 0066-69: where a table such as that of Fig. 8 is determined and utilized to determine viewer groups based on viewing classification criteria; 0053-54, 0070-79: viewing history/activity of a viewing household is obtained and compared to viewer group classification criteria to deduce which individual of a plurality of viewers of a household is viewing content at the device]


Regarding Claim 11, Claim 11 recites a method that performs the steps and functions of the apparatus of Claim 1. As such, Claim 11 is analyzed and rejected similarly as Claim 1 above, mutatis mutandis. 

Regarding Claim 12, Han discloses all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as Claim 2 and are analyzed similarly as that claim. 

Regarding Claim 13, Han discloses all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 recites nearly identical limitations as Claim 3 and are analyzed similarly as that claim. 

Regarding Claim 14, Han discloses all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as Claim 4 and are analyzed similarly as that claim. 

Regarding Claim 15, Han discloses all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as Claim 5 and are analyzed similarly as that claim. 

Regarding Claim 18, Han discloses all the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitations as Claim 9 and are analyzed similarly as that claim. 


Regarding Claim 20, Claim 20 recites a CRM that performs the steps and functions of the apparatus of Claim 1. As such, Claim 20 is analyzed and rejected similarly as Claim 1 above, mutatis mutandis. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-8, 10, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claims 5, 9, 15, and 18, respectively, above, and further in view of Black et al. (US 8,255,948 B1) (hereinafter Black).

Regarding Claim 6, Han discloses all the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han discloses wherein the processor is further configured to identify the at least two user features corresponding to the viewing tendency of the user data based on the first reference data, and the first reference data comprises the classified and mapped viewing data to the content features and the obtained feature data. [Figs. 1-4, 7-8; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders; 0066-69: where a table such as that of Fig. 8 is determined and utilized to determine viewer groups based on viewing classification criteria; 0053-54, 0070-79: viewing history/activity of a viewing household is obtained and compared to viewer group classification criteria to deduce which individual of a plurality of viewers of a household is viewing content at the device]
	Han fails to explicitly disclose wherein the processor is further configured to identify the at least two user features corresponding to the viewing tendency of the user data by performing learning based on the first reference data, and the first reference data comprises the classified and mapped viewing data to the content features and the obtained feature data. (Emphasis on the particular elements of the limitation not explicitly disclosed by Han – namely, that learning process is utilized to identify the claimed user features)
	Black, in analogous art, teaches wherein the processor is further configured to identify the at least two user features corresponding to the viewing tendency of the user data by performing learning based on the first reference data, and the first reference data comprises the classified and mapped viewing data to the content features and the obtained feature data. [Fig. 2-3; col. 1, lines 33-52; col. 8, line 10 – col. 9, line 39; col. 10, lines 3-32; col 10, line 62-col. 11, line 8; col. 12, line 60 – col. 13, line 55: where input data associated with media content may be ingested to classify media data by categories/topics (e.g., the genre/time of Han above) and mapping those categories/topics with demographic data (e.g., the age/gender viewer groups of Han above) utilizing various machine learning classifiers (including neural networks and the like) that may use hierarchical classification]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Han with the teachings of Black to identify user features by performing learning on reference data in order to leverage learning modules to help classify a large amount of raw media data in order to determine audiences most related to the data and to facilitate accurate ad targeting based on the determined audience. [Black – ABST; col. 8, lines 10-19]

Regarding Claim 7, Han and Black disclose all the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han and Black disclose wherein the processor is further configured to identify the at least two user features which correspond to the viewing tendency by comparing the feature data obtained from an external apparatus and a user feature obtained from a learned model. [Han – Figs. 1-4, 7-8; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders; 0066-69: where a table such as that of Fig. 8 is determined and utilized to determine viewer groups based on viewing classification criteria; Black - Fig. 2-3; col. 1, lines 33-52; col. 8, line 10 – col. 9, line 39; col. 10, lines 3-32; col 10, line 62-col. 11, line 8; col. 12, line 60 – col. 13, line 55: where input data associated with media content may be ingested to classify media data by categories/topics (e.g., the genre/time of Han above) and mapping those categories/topics with demographic data (e.g., the age/gender viewer groups of Han above) utilizing various machine learning classifiers (including neural networks and the like) that may use hierarchical classification]

Regarding Claim 8, Han and Black disclose all the limitations of Claim 7, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Black discloses wherein the learned model comprises multi-layers. [Fig. 2-3; col. 9, lines 25-44; col 10, line 62-col. 11, line 8: classifier models are determined utilizing various machine learning classifiers (including neural networks and the like) that may use hierarchical classification (i.e., multi-layered models)]

Regarding Claim 10, Han discloses all the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Han discloses wherein the processor is further configured to identify the target user having the user feature corresponding to the designated content feature based on the second reference data, and the second reference data comprises the classified and mapped viewing data to the content features and the obtained feature data. [Figs. 1-4, 7-8; 0057-58, 0062-65: sample household viewing patterns of a ‘standard household’ is received, and analyzed to generate viewing patterns by viewer groups of the sample household, including viewing time/genre preferences for viewer groups having certain ages and genders; 0066-69: where a table such as that of Fig. 8 is determined and utilized to determine viewer groups based on viewing classification criteria; 0053-54, 0070-79: viewing history/activity of a viewing household is obtained and compared to viewer group classification criteria to deduce which individual of a plurality of viewers of a household is viewing content at the device]
Han fails to explicitly disclose wherein the processor is further configured to identify the target user having the user feature corresponding to the designated content feature by performing learning based on the second reference data, and the second reference data comprises the classified and mapped viewing data to the content features and the obtained feature data. (Emphasis on the particular elements of the limitation not explicitly disclosed by Han – namely, that learning process is utilized to identify the claimed user features)
	Black, in analogous art, teaches wherein the processor is further configured to identify the target user having the user feature corresponding to the designated content feature by performing learning based on the second reference data, and the second reference data comprises the classified and mapped viewing data to the content features and the obtained feature data. [Fig. 2-3; col. 1, lines 33-52; col. 8, line 10 – col. 9, line 39; col. 10, lines 3-32; col 10, line 62-col. 11, line 8; col. 12, line 60 – col. 13, line 55: where input data associated with media content may be ingested to classify media data by categories/topics (e.g., the genre/time of Han above) and mapping those categories/topics with demographic data (e.g., the age/gender viewer groups of Han above) utilizing various machine learning classifiers (including neural networks and the like) that may use hierarchical classification]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Han with the teachings of Black to identify user features by performing learning on reference data in order to leverage learning modules to help classify a large amount of raw media data in order to determine audiences most related to the data and to facilitate accurate ad targeting based on the determined audience. [Black – ABST; col. 8, lines 10-19]

Regarding Claim 16, Han discloses all the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 recites nearly identical limitations as Claim 6 and are analyzed similarly as that claim. 

Regarding Claim 17, Han and Black disclose all the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 recites nearly identical limitations as Claim 7 and are analyzed similarly as that claim. 

Regarding Claim 19, Han discloses all the limitations of Claim 18, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 19 recites nearly identical limitations as Claim 10 and are analyzed similarly as that claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421